Citation Nr: 1101161	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.                 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to August 
1971.

The claim of increased rating for PTSD comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, that denied a rating in 
excess of 30 percent for PTSD.  The claim of increased rating for 
bilateral hearing loss comes before the Board on appeal from a 
November 2006 rating decision by the RO in Oakland, California, 
that denied an increased (compensable) disability rating for 
bilateral hearing loss.

The Veteran testified at a Board video conference hearing at the 
RO in November 2010 before the undersigned Acting Veterans Law 
Judge in Washington, DC.  A copy of the transcript of that 
hearing has been associated with the record on appeal.    

The issue of an increased (compensable) rating for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  PTSD has for the entire period of time on appeal manifested 
with occupational and social impairment with reduced reliability 
and productivity due to such symptoms as blunted affect, 
infrequent panic attacks (including hyperstartle responses), 
memory impairment with impaired concentration, impaired judgment 
at times, disturbances of motivation and mood (including 
depression, anger, irritability, and avoidant behavior), and 
difficulty in establishing and maintaining effective work and 
social relationships. 

2.  PTSD has not for any period of time on appeal manifested with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, spatial 
disorientation, neglect of personal appearance and hygiene, or an 
inability to establish and maintain effective relationships


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no more, 
for PTSD have been met for the entire period of time on appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that VCAA 
letters dated November 2005, July 2008, and March 2009 provided 
the Veteran such notice.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, a later notice was followed 
by a subsequent readjudication, in this case a supplemental 
statement of the case issued in August 2008, thereby curing the 
defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Although a 
subsequent readjudication was not completed after the March 2009 
VCAA letter, it was not required as the March 2009 letter only 
reiterated information previously contained in the November 2005 
and July 2008 letters. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law 
Judge who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Acting Veterans Law Judge (AVLJ) noted 
the elements of the claim that were lacking to substantiate the 
claim for a rating in excess of 30 percent for PTSD.  The 
representative and the AVLJ asked questions to draw out the state 
of the Veteran's disability.  In addition, the AVLJ requested 
information regarding any current treatment and symptoms.  No 
additional pertinent evidence that might have been overlooked and 
that might substantiate the claim was identified by the Veteran 
or the representative.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for a higher disability 
rating.  The Veteran's representative and the AVLJ asked 
questions to draw out the Veteran's contentions regarding the 
current level of disability of the Veteran's right knee 
chondromalacia.  Therefore, the Board finds that, consistent with 
Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA examination 
reports, VA treatment records, and lay evidence.  The Board finds 
that the record as it stands includes adequate competent evidence 
to allow the Board to decide the case, and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional 
pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in December 2005 to 
address the level of disability of his PTSD.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the 
examiner was provided with an accurate history, the Veteran's 
history and complaints were recorded, the examination report sets 
forth detailed examination findings in a manner that allows for 
informed appellate review under applicable VA laws and 
regulations, and the examiner offered the necessary findings.  
Therefore, the Board finds the examination to be sufficient and 
adequate for rating purposes.  Thus, further examination is not 
necessary.  For all the foregoing reasons, the Board concludes 
that VA's duties to the Veteran have been fulfilled with respect 
to the issue on appeal.



Increased Rating for PTSD

Schedular Analysis

The present appeal involves the Veteran's appeal for an increased 
disability rating in excess of 30 percent for PTSD.  Disability 
evaluations are determined by the application of the Schedule for 
Rating Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Veteran's service-connected PTSD has been rated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this regulatory provision:

A 30 percent disability rating is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the 
Veteran experiences occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the 
Veteran experiences occupational and social 
impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure 
or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

A Global Assessment of Functioning (GAF) score reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness."  Richard v. 
Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric 
Association Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 and 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  Scores ranging from 31 to 40 
indicate some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 
4.130 (2007).

The Veteran contends that his PTSD warrants a disability rating 
in excess of 30 percent.  To receive an increased rating of 50 
percent, the evidence must more nearly approximate occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

August 2005 treatment records show complaints of increased 
intrusions, flashbacks, nightmares, marital discord, survival 
guilt, emotional numbing, anxiety, depression, hyperalertness, 
and startle response.  

The Veteran was afforded a VA examination in December 2005.  At 
that time, the examiner noted depression with crying spells 
associated with flashbacks.  The Veteran noted feeling sad, 
irritable, and lonely.  The examiner also noted anger and 
outbursts with difficulty controlling his anger.  He reported 
verbally abusing people.  He also experienced flashbacks about 
once per day and nightmares with insomnia about once per week.  
He also experienced avoidant behavior as well as hypervigilance 
and excessive caution.  The Veteran reported that he does 
perimeter searches every night and sleeps with a weapon.  He also 
described periods where he "hits the floor" with a loud noise.  
The examiner noted some difficulty with memory in terms of 
remembering when some of his symptomatology began.  He showed a 
mild to moderately constricted affectual display.  The Veteran 
also showed marginal concentration problems.  Specifically, the 
examiner noted no impairment in thought processes or 
communication and no delusions or hallucinations.  He showed some 
remote memory loss.  He did not exhibit suicidal or homicidal 
thoughts.  The examiner assessed that the Veteran is able to 
maintain personal hygiene and was fully oriented to time, place, 
and person.  His speech is spontaneous, relevant, and goal-
directed; however, the examiner noted an increased reaction time.  
He showed impaired impulse control and is subject to road rage.  
He also notes nightmares that leave him with two hours of sleep 
per night most nights.  The examiner assigned a GAF score between 
60 and 65 indicating mild to moderate symptoms and difficulty in 
social, occupational, or school functioning.  The examiner wrote 
that "giving the patient the benefit of the doubt subjectively 
that his functioning is a little worse than two years ago."

In January 2006, the Veteran reported to the emergency room to 
address his psychiatric complaints.  He denied suicidal ideation, 
but felt homicidal ideation at times when he is driving.  He 
noted an increase in depression at that time.  The Veteran 
received a psychiatric appointment and noted insomnia and 
nightmares.  He also reported feeling sad and lonely and crying 
easily.  He described general irritation with people with anger 
at times.  He noted a decreased libido and an exaggerated startle 
response.  

A January 2006 assessment showed a diagnosis of chronic combat-
related PTSD.  The Veteran reported a poor appetite, sleep 
disturbance, and lack of sex drive.  He noted rage, flashbacks, 
recurring dreams, memory problems, hyperalertness, startle 
response, numbing, survivor guilt, sleep problems, intrusive 
thoughts, concentration problems, avoidance or isolation, and 
irritability.  His manner was described as suspicious and 
defensive.  His speech was noted at a retarded pace, with blunted 
affect and fair judgment.  

The Veteran regularly attended group therapy, with records in the 
claims folder from January 2010 through November 2010.  The 
Veteran consistently addressed issues with anger.  The counselor 
described the Veteran's mood as dysphoric and his affect as 
blunted.  He also described the Veteran's PTSD symptomatology as 
severe and chronic.  

At the November 2010 hearing before the Board the Veteran and his 
wife noted daily depression with some periods of time worse than 
others.  He noted that he has uncontrolled anger and irritability 
and that he experienced considerable conflicts in past employment 
and road rage that escalated to kicking at car.  The Veteran 
reported that he experienced nightmares and insomnia as well as 
difficulty concentrating.  His wife described his faulty memory 
and difficulty concentrating.  The Veteran isolates and avoids 
social interactions.  He reported no close friends or 
relationships.  He also described panic attacks that would be 
frequent if he did not avoid all groups and interactions with 
others.  

Based on the PTSD symptoms that the lay and medical evidence 
reflects the Veteran has experienced during the initial rating 
appeal period, the Board finds that the symptoms more nearly 
approximate the criteria for an initial 50 percent rating under 
Diagnostic Code 9411 for the rating period on appeal.  The Board 
notes that the symptoms listed in Diagnostic Code 9411 are not 
intended to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Although the Veteran does not 
exhibit all symptoms set forth in the criteria for a 50 percent 
rating for this period, the evidence shows occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as blunted affect, infrequent panic attacks 
(including hyperstartle responses), memory impairment with 
impaired concentration, impaired judgment at times, disturbances 
of motivation and mood (including depression, anger, 
irritability, and avoidant behavior), and difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore, the Board finds that an evaluation of 
50 percent is warranted for the entire rating period on appeal.  
38 C.F.R. § 4.130.  

The Board also finds that a disability rating in excess of 50 
percent is not warranted for any period.  To receive a 70 percent 
disability rating the lay and medical evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The Veteran does experience occupational and social impairment 
but not with deficiencies in family relations, judgment, or 
thinking.  The evidence shows no illogical, obscure, or 
irrelevant speech.  The Veteran does not experience near-
continuous panic.  He functions independently, appropriately, and 
effectively, keeping active with his motorcycles and cars.  He 
described no spatial disorientation and at no point neglected his 
personal appearance or hygiene.  Additionally, although he 
prefers isolation and relationships are difficult, he does not 
show an inability to establish and maintain effective 
relationships as he has been married for many years with some 
socialization with his family members.  

The Board acknowledges that the Veteran experiences depression, 
and road rage that it easily provoked, but has not had unprovoked 
irritability with periods of violence.  The Board finds that 
these symptoms are appropriately addressed under the symptoms of 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective relationships within the 
criteria for a 50 percent disability rating under Diagnostic Code 
9411.  For these reasons, the Board finds that the weight of the 
evidence shows that the Veteran's PTSD was not at a level that 
meets or more nearly approximates the criteria for a 70 percent 
rating at any point during the rating period; therefore, the 
Board finds that a rating in excess of 50 percent rating is not 
warranted for any period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether the criteria for referral 
for extraschedular disability rating are met.  An extraschedular 
disability rating is warranted when the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the Board has considered all of the Veteran's 
psychiatric impairment and symptomatology.  All such symptoms or 
impairment are contemplated by the schedular rating criteria.  
The evidence showed blunted affect, infrequent panic attacks 
(including hyperstartle responses), memory impairment with 
impaired concentration, impaired judgment at times, disturbances 
of motivation and mood (including depression, anger, 
irritability, and avoidant behavior), and difficulty in 
establishing and maintaining effective work and social 
relationships.  As seen in the analysis above, the Board has 
considered these aspects of the Veteran's PTSD disability, and 
finds that the rating schedule (Diagnostic Code 9411) adequately 
provides for ratings base on these symptoms.  Specifically, the 
Board has considered many of the Veteran's symptoms as "like or 
similar to" the schedular rating criteria of disturbances of 
motivation and mood, difficulty in establishing and maintaining 
effective work and social relationships, and difficulty in 
adapting to stressful circumstances.  All of the Veteran's 
psychiatric symptoms attributable to PTSD are therefore 
adequately rated by either specific schedular rating criteria or 
by analogy under the schedular criteria.  See Mauerhan, 16 Vet. 
App. 436.  For this reason, the Board finds that the Rating 
Schedule measures and contemplates all aspects of the PTSD 
disability, so is adequate to rating the Veteran's service-
connected PTSD, so that referral for extraschedular consideration 
is not warranted.  



With regard to the remaining aspect of the effect of the PTSD on 
employability, the analysis regarding individual unemployability 
was separately adjudicated in an unappealed August 2009 rating 
decision, and does not need to be addressed in this decision. 


ORDER

An increased disability rating of 50 percent for PTSD, for the 
entire rating period, is granted.  


REMAND

During the November 2010 hearing before the Board, the Veteran 
noted a VA audiological examination in October 2010 to adjust his 
hearing aids after one had broken.  The Veteran and his wife also 
reported that the Veteran's hearing loss had increased in 
severity in the previous two years.  The most recent VA 
examination was afforded in October 2006 with subsequent 
audiometric findings in December 2006, nearly four years prior to 
the Board hearing in November 2010.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court 
found that when a Veteran claims that his condition is worse than 
when originally rated, and the available evidence is too old for 
an adequate evaluation of the Veteran's current condition, the 
VA's duty to assist includes providing a new examination.  While 
a new examination is not required simply because of the time 
which has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95.  The previous examination 
occurred almost six years prior to the date of the Veteran's 
hearing before the Board.  The Veteran's and his wife's testimony 
at that hearing is a sufficient assertion of an increase in 
severity to warrant a new VA examination. Therefore, the Board is 
remanding the claim for a new VA examination and to obtain 
October 2010 VA treatment records.  

Accordingly, the issue of increased rating for hearing loss is 
REMANDED for the following action:

1.  The RO/AMC should obtain copies of all 
pertinent VA treatment records, especially 
any October 2010 audiological examination, 
and associated the records with the claims 
file.

2.  The Veteran should be scheduled for a VA 
audiological examination to ascertain and 
evaluate the current level of bilateral 
hearing loss.  Any medically indicated 
special tests should be accomplished.  The 
examiner should clearly report the extent of 
the Veteran's disability in accordance with 
VA rating criteria, and offer an opinion as 
to the level of occupational impairment 
caused by the bilateral hearing loss.

3.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if an increased 
rating for bilateral hearing loss may be 
granted.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
should be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


